FILED
                            NOT FOR PUBLICATION                              OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10454

               Plaintiff - Appellee,             D.C. No. 4:07-cr-01207-RCC

 v.
                                                 MEMORANDUM*
HOWARD WESLEY COTTERMAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Howard Wesley Cotterman appeals from the district court’s judgment and

challenges the 35-year sentence imposed following his bench-trial convictions for

two counts of production of child pornography, in violation of 18 U.S.C.

§§ 2251(a), (e), and 2256(2); transportation and shipping of child pornography, in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. §§ 2252(a)(1), (b)(1), and 2256(2); possession of child

pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B), (b)(2), and 2256(2); and

importation of obscene material, in violation of 18 U.S.C. § 1462(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Cotterman first argues that the district court procedurally erred by failing to

consider the 18 U.S.C. § 3553(a) sentencing factors and by failing to adequately

explain its sentencing decision. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. A court

is not required to discuss each individual sentencing factor, and we assume that the

district court knew the law and understood its obligation to consider the factors

under 18 U.S.C. § 3553(a). See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc). Moreover, the reasons for imposing the sentence are readily

apparent from the record. See id.

      Next, Cotterman asserts that his sentence is substantively unreasonable. We

review a claim that a sentence is substantively unreasonable for abuse of

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). In light of the

troubling nature of the offense, as well as Cotterman’s criminal history, the court

did not abuse its discretion. See id.

      AFFIRMED.


                                          2                                      14-10454